[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS FOR LACK OF JURISDICTION (NO. 108)
In this action brought by the plaintiff Frank Pellegrino to collect on a promissory note, the defendant Frank Wirth moves to dismiss on the grounds that the court lacks in personam jurisdiction because he is a resident of Florida. For the purposes of this motion, the plaintiff concedes the defendant is a resident of Florida.
Surely, the court has jurisdiction to proceed. The note which is the subject matter of the suit was executed by the defendant in Connecticut. General Statutes 52-59b(a).
The motion to dismiss is denied.
ROBERT I. BERDON, JUDGE CT Page 4023
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4024
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4025
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4026
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4027
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4028
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4029
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4030